Title: From John Adams to James Warren, 18 March 1777
From: Adams, John
To: Warren, James


     
      My dear Sir
      Philadelphia March 18. 1777
     
     There is a Part of your Letter of 22 of Feb. which I did not remark upon in a Letter I wrote this Afternoon and Sent to the Post Office. It relates to our Navy, a Subject which has ever lain near my Heart. It is of the last and highest Importance to Us.
     If there has been any Negligence, in the marine Department, I am Sorry for it: I have heard continual Complaints for a great while: But whether the Delays in this Business are owing to Neglect, any where, or to unavoidable Obstructions I dont know.
     There is a Committee of Congress intituled “The Marine Committee.” It consists of one Member from each State. Mr Hancock is President of it. The other Gentlemen are Whipple, Ellery, Wolcott, Lewis, Sergeant, Morris, Chase, R. H. Lee, Bourke, Middleton, Brownson. Three Persons, have been lately appointed out of Congress, with ample Salaries, I believe fifteen hundred dollars a Year each, who are to bend their whole Attention to it, and Spend their whole Time in it. These are Hopkinson, lately a Member of Congress from New Jersy, Nixon, a Merchant of this City, and Wharton an emminent Shipwright. If such a Committee with such Assistance cannot conduct, the small Affairs of our Navy it is a Pitty. If the Affairs of the War Office did not take up every Moment of my Time, when I am out of Congress, and sometimes when I ought to be in it, I would make it my Business to search, this marine Affair to the Bottom.
     Who is appointed, to build the new Frygate and Seventy four Gun ship I know not. If it is Mr Cushing I am Sorry for it, because I dont think his Capacity, his Connections, or his Credit in Business Suitable for that Appointment. Besides that his avocations as Judge of Probate, first Justice of the Superiour Court and Councillor, render it impossible for him to attend it as he ought, if he was in all other Respects qualified. I write this freely and I dont care a farthing if it gets into a New York Newspaper, because it is an Opinion I avow and will abide by.
     There must be a free Communication of Sentiment upon public Affairs or they will Suffer. I wish you had written the Anecdotes. We have no Returns from the Navy. We know not whether they are manned or what they wait for. Can they be manned?
    